By the Court.

Starnes, J.
delivering the opinion.
[1.] We are not surprised that the bill in this case should have been dismissed by the Court below. The allegations necessary to give a Court of Equity jurisdiction, are few, and unmarked with very striking features. Still, we think there is enough in this bill to require ¡that it should be answered.
It is alleged that “ Rouse and Hodges fraudulently palmed off, and imposed upon complainant West, what they, the defendants had reason to believe, was a forged title”, &c.
Here the charge is not very technical, nor is it positively affirmed that the defendants knew the title to be forged, but •only that they had reason to believe it was so. This qualification considerably dilutes the charge of fraud in the first part of the sentence. But somewhat more of body and strength is again .given to it, by the farther allegation, that •“ defendants *718are now striving to avail themselves of a legal advantage fraudulently obtained; that they are seeking, in bad faith, and fraudulently, to recover”, &c. And also by the allegation elsewhere made, that said title was forged.
Those allegations, characterizing as they do what is elsewhere stated in the bill, present just enough of equity to have justified the Court in requiring an answer from the defendants. Without these charges, there would seem no reason why the complainants should not have been turned over to their remedy at Common Law.
[2.] The injunction, however, cannot be sustained. The answer completely denies the allegations of the bill, and swears off the equity.
It is true that the Chancellor will sometimes retain the injunction, when the equity is sworn off: but when this is done,it forms an exception to the rule. There must be very special and peculiar reasons to authorize it. No such reasons are shown to exist here; nor is it pretended that they do exist.— We see not, therefore, why the general rule should not be enforced, and the judgment sustained on the second assignment ■of error.
On the first, it is reversed.